Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 1 of 10 PageID# 24


                                                                                                   FILED
                                                                                              IN OPEN COURT




                            IN THE UNITED STATES DISTRICT COURT                                      2 7 2021
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                       CLERK. U.S. DISTRICT COURT
                                         Nmpdrt NMsDivision                                    NORFOLK,VA

   UNITED STATES OF AMERICA                          )
                                                    )
                  V-                                ) CRIMINAL NO.4:21-cr-

   RICHARD M.YANEK,                                 )
                                                    )
                          Defeiidant.               )

                                        STATEMENT OF FACTS

          By Signing below,the parties stipulate that the allegations in the Criminal Information
  and the following facts are true and correct, and tliat had the matter gone to trial tlie United
  Sfates would have proven them beyond a reasonable doubt, by competent and admissible
  evidence.

                                              Background

         1.      The Internal Revenue Service("IRS")is an agency within the Department ofthe
 Treasiuy re^nsible for adrahustering and enforcing the tax laws ofthe United States and
 collecting taxes owed to the Treasvuy ofthe United Stetes by its citizens and other entities.
 Revenue Officers are employees ofthe IRS Collections Division and are tasked with collecting
 unpaid faxes. The IRS Examinations Division is tasked with assessing unpaid taxes. IRS
 Special Agents are criminal investigators tasked with investigating violation ofthe U.S. tax code.
        2.      From in or about January 2011 through December 2020,RICHARD M,YANEK,
the defendant herein,resided and worked in Virginia Beach, Virginia, within the Eastern
District of Virginia.

       3.      From in or aboutJuly 1995 tluough December 2020, YANEK owned and
Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 2 of 10 PageID# 25




   opeiateJd a credit card processing business under the names Cardserace ofVirginia,Inc.,and
   MerchantCentral,Inc., doing business as First Data Independent Sales. Each ofthese
   businesses was owned solely by YANEK.
            4.     The nature ofYANEK's business was providing cmdit card piocesshig to
  merchants. YANIK managed the operations ofthe businesses,supervised employees, and had
  sole control over the business bank accounts which were located at BB&T.
                            Interactions with the Tnternal RftvRtme Sei-vice

         5.       From in or about November 2002 through September 2019, YANEK and his
  businesses were the subject ofnumerous CGilection elfoits by the Collections Division ofthe IRS
 for YANBK'sfailure to pay over employment taxes. Over this period,several iRS Revenue
 Officers were assigned to YA14EK's collection efforts and attempted to bring him into
 compliance. Revenue Officers met with YANER on multiple occasions,spoke with Wm by
 phone,and corresponded by mail and fax, At times. Revenue Officers placed levies on
 YANEK s business bank accounts in attempts to collect the employment taxes diathe owed.
        6.       On occasion, YANEK made voluntary payments and agreed to payment plans,
 but he eventually defaulted and had to be placed back in the inventoty for IRS Collections.
         7. In or about January 2013,the Department ofJustice Tax Division(DOJ Tax)filed
a civil complaint against YANEK. The IRS Examinations Division referred the ease to DOJ
Tax alleging that YANEK owed personai income taxes for the 2001,2002,and 2003fax years.
       8.        On or about October 10,2014, YANEK sent an e-mail to DOJ Tax that contained
copies ofhis 2011 and 2012 personal tax returns. When the attorney asked how they had been
filed, YANEK falsely stated,"They were sent by mail a couple of months ago." In fact, the
Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 3 of 10 PageID# 26




  returns had not been filed.

         9.      DOJ Tax moved forward with the case against YANEK,and on or about August
  18,2017, he was deposed in Norfolk, Vii^inia. YANBK testified that all his personal tax
  returns had been filed, and when confronted with evidence that they were not, he falsely stated
 that he could not explain why they had not been filed because "the returns have been done."
         10.    In or about September 2017, YANEK agieed to begin making monthly payments
 of$10,000 on thejudgment. YANEK has made payments totaling $380,000 since October 2017.
 The payments,however^ have been outpaced by the interest, which continues to accrue on the

 unpaid amount.

         11.    On or about October 2,2017,another Collections case was opened on YANEK
 and his businesses. At that point, YANEK's faihue to pay over employment taxes to the IRS
 for his employees encompassed the tax years2011 through 2018. On or about January 24,
 20t8> the IRS Revenue Officer advised YANEK that his business and personal tax returns had
 not beenfiled in years. YANEK stated that he was getting the delinquent returns from his
accountant and would provide them to the Revenue Officer. On or about March 14,2018,
YANEK met with the Revenue Officer. The Revenue Officer asked YANEK to make at least a

partial payment on his unpaid employment tax balance. YANEK stated that he could not.

YANEK did, howeveav begin making small payments the following week,
        12.    On or about August 7,2018,YANEK met again with the Revenue Officer, He
provided the Revenue Officer with an IRS Form 433-A, wliich was signed by YANEK under
penalty ofperjury. The form required hhn to list all his personal bank accounts. YANEK
felled to disclose a corporate bank account that he had opened in January of2017 in the name of


                                                                                                    r'
                                                                                                    M
Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 4 of 10 PageID# 27




   Partoer Payments,LLC.Which he was using to pay personal expenditures.
                                YANBK's Failure to Pay Business Taxes

           13. Between the Srdquarter of2013 thiough the 3rd quarter Qf201R, YANEK's
   business incurred employment tax liabiHties of$1^95,373.65. YANM's business also ineuired
  unemployment tax fiabilrties of$123,771.96 hrr tax years 2012 through 2017. The total
  employment and unemployment taxes incurred for these periods was $1,219,145.61. Credits and
  payments totaling approximately $432,087.08 were applied towards these amountsleaving
  outstandingtax ofapproximately 1802,402.46. With penalties and interest, the cuifenttotal
  outstanding bustne^ taxes owed by YANEK'S business is approximately $1,658,475.83 with an
  additional$73,168.60 ofaccnied penalties and interest to bring tire total business iiabilities to
 approximately $1,731,644.43. Each year, YANEK provided employment tax forms(IRS Form
 W2)to his employees(appr-oximately 18 people)at Merchant Central, but did not consistently
 pay over to the IRS the withholding amounts shown on those forms. His employees, believing
 that the tax forms were correct, filed their own tax returns with tlie beliefthat the funds withheld
 fiom their wages by their employer each year were being placed in their Social Security accounts
for them to access in retirement. In 2018, Yanek met with a Revenue Officer, who set up a
Trust Account for tax year 2017. to which he paid $145,000 from March 2018 to June 2018,plus
$4,038 in penalties. From June2019through December 2020, Yanek made payments of
approximately $65,000 towards a tax year 2018 Trust Account,and $124.78 in penalties. This
was a fraction ofthe amount outstanding.

                             YANBK's Failure to File to Tax Retiirng

       14. Until recently, YANEK had not fried a personal income tax return or paid personal
Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 5 of 10 PageID# 28




  iliconie tax siace 2010 despite e^ing and spending milildns ofdollars on tlie mortgage for his
  oceanfiont home,personal credit cards,prirate school tiiition for his childfen,and golfand yacht
  club dues.

         15.    YANEE did have his pe^onal and business tax returns prepared by his
  accountant for someyears. He provided his personal income and deduction information to his

  accountant. In or about 2012, YAJffiK directed his accountant to prepare his 2011 Form 1040
 tax return. The return was completed and provided to YANEK. The tax due and owing shown
 on the return was $87,357.00. YANEK willfully chose not to file this tax return with the IRS.

         16.    hi or about 2013, YANEK directed Ms accountant to prepare his 2012 Form 1040
 tax return. The mtum was completed and provided to YANEK. The tax due shown on the

 return vvas $212,149.00. YANEK willftiUy chose not to file tMs tax return with the IRS.
        17.    In or about 2014,YANEK directed his accountant to prepare Ms 2013 Form 1040

 tax return. The return was completed and provided to YANEK. The tax due and owing shown
 on the return was $310,473.00. YANEK willfully chose not to file this tax return with the IRS.

        18.    In or about 2015,YM®K directed Ms accountant to prepare Ms 2014 Form 1040
 tax return. The return was completed and provided to YANEK. The tax due and owing shown
on the return was $150,789.00. YANEK willfully chose not to file tMs tax return with the IRS.

        19i    In or about 2016, YANEK directed his seeountant to prepare Ms2015 Form 1040

tax return. The return was completed and provided to YANEK. The tax due and owing shown
on the return was $49,781.00. YANEK willfully chose not to file tMs tax return with the IRS.

       20.     YANEK did not direct Ms accountant to prepare or otherwise file fax returns for

tax years 2016,2017,2018, and 2019.
Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 6 of 10 PageID# 29




                                 YANEK^s Use ofthe 201^. T»v PAf.,r«

         21. Itt or aboutJuiie 2015, YANEK applied for aloan modification with his mortgage
  holder,Natiopstar Mortgage. YANEK;claimed that "due to the economy" he had a "reduction
  ofincome,"and that he"needed help"to keep his home. As pail ofthe application, YANEK
  submitted his unfiled 2012 personal tax return to Nationstar. YANEK signed the return, making
  it appear as ifit had been filed with the IRS. The prepared 2012 return provided to YANEK by
  his accountent showed Total Income of$733,435.00. On the return YANEK provided to
  Nationstar,he changed the"7" to a"1" which reduced Total Income to $133,435.00. Inor
  about November 2015. Nationstai- approved YANBK's loan modificatiGn request and leduced
  his mortgage payments.

                                 YANBK*s Bank Account Activity

        22.     YANEK maintained three business bank accounts at BB&T in the names of
 Cardserviceof VA,Inc., Meiehant Centi*el, Inc.,and Partner Payments,Inc.
        23.     Duiing this time period,YANEK used these bank accounts to pay over
 $231,000.00 towards his mortgage,and for other personal expenses,primarily charged to credit
 cards heid by his wife, T.Y. Between in or about January 2017 and December 2019, YANEK
 made payments from Ms business bank accounts to a Giti Bank credit card m the name ofT.Y.
totaling $577,095,16, He made additional payments to an American Expioss credit card in the
name of T.Y. totaling $4,996,288.98, which included personal and business expenditures.
Certain ch^ges on these credit cards reflect purchases ofluxury retail items, travel, international
msorts, plastic surgery, and high-end dining totaimg thousands ofdollars per night.
       24.    On or about Mai-ch 15,2018,one day after telling the IRS Revenue Officer tliat
Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 7 of 10 PageID# 30




   he could not make any payments on his employment tax deficieiiey, YANEK charged $1,178.50
   on T,Y.'s American Express cairi for Washington Mationals baseball tickets.
          2$.     From in or about2015 through 2019, YANEK madepayments totaling
  $479,147.00 in private school tuition for his children. He made payments totaling $153,191.00
  in p^ments to golfand yacht clubs.

                             YANEK*s Misleading Statements to the IRS

         26.     On or about August 7,2018, YANEK met with an IKS Revenue Officer in
  Hampton, Virginia,and provided a signed IRS Form 433-A, where he was required to list
  personal bank accounts. On it, he listed three bank accounts at SunTrust, all having de rainimis
  balances. He failed to list the Partner Payments corporate bank account,even though he had
  been using that account to pay personal expenditures for over a year and a half.
         27.    The Revenue Officer had discovered the existence ofthe Pailner Payments
 account,so she asked YANEK about it. YANEK claimed that he had registered the Partner
 Payments business name because he thought he was going to have to change Merchant Central's
 business name, but that he ended up not needing to change it.
        28.     When asked by the Revenue Officer why his business and personal tax returns
 were still unfiled, YANEK stated that they would be ready in 30 days.
        29.     When asked why he had struggled to pay over employment taxes, YANEK falsely
stated that "limes were tight,"

       30.      YANEK was intemewed by an IRS Special Agent on January 15,2020. When
asked why he had not filed tax returns for almost 10 years, YANEK falsely claimed not to know
why his accountant had not filed his tax returns.




                                                                                                 ^ lull I
Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 8 of 10 PageID# 31




                                              GottclusioB

          31.     The approximate tax due aad owing lesulting fiom YANEK's failrue to file
   pemoaal tax returns for 2011 through 2015 is atleast $810,549.00.
          32. The approximate tax due and owing,including accrued penalties and interest,
  resulting fiom YANliC's failure to pay husiness taxes is $1,731,644.43.
          33.    The acts taken by the defendant, RICHARD M. YANEK,in fertherance of the
  offense chaiged in this case, ineluding the acts desoribed above, were done willMly and
  knowingly with the specific intent to violate the law. The defendant acknowledges that the
  foregoing statementoffacts does not describe all ofthe defendant's conduct leiating to the offense
  charged in this ease.
Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 9 of 10 PageID# 32




                                   Respectftilly Submitted,

                                   Raj Pamkh
                                   Aetiiig United St^es Attorney


                             By:
                                   Howard J. Ziotnifck
                                   Managing Assistant United States Attorney
                                   D. Mack Colenian
                                   Assistant United Stetes Attorney




                                                                               0
Case 4:21-cr-00026-RAJ-DEM Document 7 Filed 05/27/21 Page 10 of 10 PageID# 33




          Defendant's Signature; After consulting with my attorney and pursuant to the plea
   agr^mententered into this day between myself,the United States and my attorney,I hereby
   stipulate that the above Statement ofFacts is true and accurate,and that had the matter proceeded
   to tiial, the United States would have proved the same beyond a reasonable doubt.




                                                   ^HARDM. YANEK
                                               Defendant


         Defense Counsel's Signature! We are the attorneys for defendant RICHARD M,
  YAMIK. We have cai'efully reviewed the above Statement of Facts with him. To the best of

  our knowledge,his decision to stipulate to tliese facts is an Informed and voluntary one.


                                                     C
                                               Counsel for Defendant




                                              Counsel for Defendant




                                                10                                                 ft'L
                                                                                                        (B
                                                                                                       midxi
